Exhibit 10.1

 

PHOENIX TECHNOLOGIES LTD.

 

SEVERANCE AND CHANGE OF CONTROL AGREEMENT

 

This Severance and Change of Control Agreement (the “Agreement”) is made and
entered into by and between Albert E. Sisto (“Executive”) and Phoenix
Technologies Ltd. (the “Company”), effective as of January 11, 2006 (the
“Effective Date”).

 

RECITALS

 

1. It is possible that the Company could terminate Executive’s employment with
the Company. The Board of Directors of the Company (the “Board”) recognizes that
such consideration can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Compensation Committee of the
Board (pursuant to its delegated authority) has determined that it is in the
best interests of the Company and its stockholders to assure that the Company
will have the continued dedication and objectivity of Executive, notwithstanding
the possibility, threat or occurrence of such a termination.

 

2. The Compensation Committee of the Board believes that it is in the best
interests of the Company and its stockholders to provide Executive with an
incentive to continue his employment and to motivate Executive to maximize the
value of the Company for the benefit of its stockholders.

 

3. The Compensation Committee of the Board believes that it is imperative to
provide Executive with certain severance benefits upon certain terminations of
Executive’s employment with the Company. These benefits will provide Executive
with enhanced financial security and incentive and encouragement to remain with
the Company.

 

4. Certain capitalized terms used in the Agreement are defined in Section 6
below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1. Term of Agreement. This Agreement will have an initial term of three
(3) years commencing on the Effective Date. Notwithstanding the previous
sentence, in the event of a Change of Control within three years of the
Effective Date, the term of this Agreement will extend through the one-year
anniversary of such Change of Control.

 

2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.
If Executive’s employment terminates for any reason, Executive will not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement.



--------------------------------------------------------------------------------

3. Severance Benefits.

 

(a) Termination other than for Cause. If Executive terminates his employment
with the Company (or any parent or subsidiary of the Company) for Good Reason or
the Company (or any parent or subsidiary of the Company employing Executive)
terminates Executive’s employment with the Company (or any parent or subsidiary
of the Company) for a reason other than Cause, Executive’s Disability or
Executive’s death, then, subject to Section 4, Executive will receive the
following severance benefits from the Company:

 

(i) Accrued Compensation. Executive will be entitled to receive all accrued
vacation, expense reimbursements and any other benefits due to Executive through
the date of termination of employment in accordance with the Company’s then
existing employee benefit plans, policies and arrangements.

 

(ii) Severance Payments. Executive will be paid continuing payments of severance
pay for twenty-four (24) months from the date of such termination at a monthly
rate equal to the product of (A) 2 and (B) Executive’s annual base salary rate,
as then in effect, divided by twenty-four (24). Such payments shall be paid
periodically in accordance with the Company’s normal payroll policies.

 

(iii) Continued Benefits. Executive will receive Company-paid coverage during
the first eighteen (18) months following such termination for Executive and
Executive’s eligible dependents under the Company’s Benefit Plans.

 

(iv) Option Exercisability. The vested portion of any stock options held by
Executive as of the termination date will remain exercisable until the earlier
of (i) the term of the applicable option or (ii) the date six (6) months from
the termination date.

 

(v) Payments or Benefits Required by Law. Executive will receive such other
compensation or benefits from the Company as may be required by law.

 

(b) Certain Terminations in Connection with a Change of Control. If Executive
terminates his employment with the Company (or any parent or subsidiary of the
Company) for Good Reason or the Company (or any parent or subsidiary of the
Company employing Executive) terminates Executive’s employment with the Company
(or any parent or subsidiary of the Company) for a reason other than Cause,
Executive’s Disability or Executive’s death within two (2) months prior to or
twelve (12) months following a Change of Control, then (i) Executive shall
receive the severance and other benefits set forth in Section 3(a)(i)-(v), and
(ii) 100% of the unvested shares subject to all of Executive’s outstanding
rights to purchase or receive shares of the Company’s common stock (including,
without limitation, through awards of stock options, stock appreciation rights,
restricted stock units or similar awards) whether acquired by Executive before
or after the date of this Agreement and 100% of any of Executive’s shares of
Company common stock subject to a Company right of repurchase or forfeiture upon
Executive’s termination of employment for any reason (whether acquired by
Executive before or after the date of this Agreement), will immediately vest
and, if applicable, become exercisable upon such termination. In all other
respects, such awards will continue to be subject to the terms and conditions of
the plans, if any, under which they were granted and any applicable agreements
between the Company and Executive.

 

-2-



--------------------------------------------------------------------------------

(c) Other Terminations. If Executive voluntarily terminates Executive’s
employment with the Company or any parent or subsidiary of the Company (other
than for Good Reason) or if the Company (or any parent or subsidiary of the
Company employing Executive) terminates Executive’s employment with the Company
(or any parent or subsidiary of the Company) due to Executive’s death,
Disability or for Cause, then Executive will (i) receive his earned but unpaid
base salary through the date of termination of employment, (ii) receive all
accrued vacation, expense reimbursements and any other benefits due to Executive
through the date of termination of employment in accordance with established
Company plans, policies and arrangements, and (iii) not be entitled to any other
compensation or benefits (including, by way of example but not limitation,
accelerated vesting of any equity awards) from the Company except to the extent
provided under agreement(s) relating to any equity awards or as may be required
by law (for example, “COBRA” coverage under Section 4980B of the Internal
Revenue Code of 1986, as amended (the “Code”)).

 

(d) Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company (or any parent or subsidiary of the Company), and whether
separate or in connection with a Change of Control, the provisions of this
Section 3 are intended to be and are exclusive and in lieu of any other rights
or remedies to which Executive may otherwise be entitled, whether at law, tort
or contract, in equity, or under this Agreement. Executive will be entitled to
no benefits, compensation or other payments or rights upon termination of
employment other than those benefits expressly set forth in this Section 3.

 

4. Conditions to Receipt of Severance.

 

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 3 will be subject to Executive signing and not revoking a
separation agreement and release of claims in a form acceptable to the Company.
No severance pursuant to Section 3 will be paid or provided until the separation
agreement and release of claims becomes effective.

 

(b) Noncompetition; Nonsolicitation. The receipt of any severance benefits
pursuant to Section 3 will be subject to Executive not violating the provisions
of Section 7. In the event Executive breaches the provisions of Section 7, all
continuing payments and benefits to which Executive would have been entitled
pursuant to Section 3 will immediately cease.

 

(c) Section 409A. Any cash severance to be paid pursuant to Section 3 will not
be paid during the six-month period following Executive’s termination of
employment, unless the Company reasonably determines that paying such amounts
immediately following Executive’s termination of employment would not result in
the imposition of additional tax under Section 409A of the Code (“Section
409A”), in which case such amounts shall be paid in accordance with normal
payroll practices. If no cash severance is paid to Executive upon termination of
his employment as a result of the previous sentence, on the first day following
such six-month period, the Company will pay Executive a lump-sum amount equal to
the cumulative amounts that would have otherwise been paid to Executive pursuant
to Section 3. Thereafter, Executive will receive his cash severance payments
pursuant to Section 3 in accordance with the Company’s normal payroll practices.

 

-3-



--------------------------------------------------------------------------------

5. Limitation on Payments.

 

(a) In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this Section 5,
would be subject to the excise tax imposed by Section 4999 of the Code, then
Executive’s severance benefits under this Agreement shall be payable either

 

(i) in full, or

 

(ii) as to such lesser amount which would result in no portion of such severance
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, results in the
receipt by Executive on an after-tax basis, of the greatest amount of severance
benefits under this Agreement, notwithstanding that all or some portion of such
severance benefits may be taxable under Section 4999 of the Code.

 

(b) Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 5 shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 5. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5.

 

6. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

 

(a) Benefit Plans. “Benefit Plans” means plans, policies or arrangements that
the Company sponsors (or participates in) and that immediately prior to
Executive’s termination of employment provide Executive and/or Executive’s
eligible dependents with medical, dental, and/or vision benefits. Benefit Plans
do not include any other type of benefit (including, but not by way of
limitation, disability, life insurance or retirement benefits). A requirement
that the Company provide Executive and Executive’s eligible dependents with
coverage under the Benefit Plans will not be satisfied unless the coverage is no
less favorable than that provided to Executive and Executive’s eligible
dependents immediately prior to Executive’s termination of employment.
Notwithstanding any contrary provision of this Section 6(a), but subject to the
immediately preceding sentence, the Company may, at its option, satisfy any
requirement that the Company provide coverage under any Benefit Plan by
(i) reimbursing Executive’s premiums under COBRA after Executive has properly
elected continuation coverage under COBRA (in which case Executive will be
solely responsible for electing such coverage for Executive and Executive’s
eligible dependents), or (ii) instead providing coverage under a separate plan
or plans providing coverage that is no less favorable or by paying Executive a
lump sum payment sufficient to provide Executive and Executive’s eligible
dependents with equivalent coverage under a third party plan that is reasonably
available to Executive and Executive’s eligible dependents.

 

-4-



--------------------------------------------------------------------------------

(b) Cause. “Cause” means a failure by Executive to substantially perform
Executive’s duties as an employee, other than a failure resulting from the
Executive’s complete or partial incapacity due to physical or mental illness or
impairment, (ii) a willful act by Executive that constitutes misconduct,
(iii) circumstances where Executive intentionally or negligently imparts
material confidential information relating to the Company or its business to
competitors or to other third parties other than in the course of carrying out
Executive’s duties, (iv) a material violation by Executive of a federal or state
law or regulation applicable to the business of the Company, (v) a willful
violation of a material Company employment policy or the Company’s insider
trading policy, (vi) any act or omission by Executive constituting dishonesty
(other than a good faith expense account dispute) or fraud, with respect to the
Company or any of its affiliates, which is injurious to the financial condition
of the Company or any of its affiliates or is injurious to the business
reputation of the Company or any of its affiliates, (vii) Executive’s failure to
cooperate with the Company in connection with any actions, suits, claims,
disputes or grievances against the Company or any of its officers, directors,
employees, stockholders, affiliates, divisions, subsidiaries, predecessor and
successor corporations, and assigns, whether or not such cooperation would be
adverse to Executive’s own interest, or (viii) Executive’s conviction or plea of
guilty or no contest to a felony.

 

(c) Change of Control. “Change of Control” means the occurrence of any of the
following:

 

(i) the sale, lease, conveyance or other disposition of all or substantially all
of the Company’s assets to any “person” (as such term is used in Section 13(d)
of the Securities Exchange Act of 1934, as amended), entity or group of persons
acting in concert;

 

(ii) any person or group of persons becoming the “beneficial owner” (as defined
in Rule 13d-3 under said Act), directly or indirectly, of securities of the
Company representing 50% or more of the total voting power represented by the
Company’s then outstanding voting securities;

 

(iii) a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its controlling entity) more than 50% of the total voting
power represented by the voting securities of the Company or such surviving
entity (or its controlling entity) outstanding immediately after such merger or
consolidation; or

 

(iv) a contest for the election or removal of members of the Board that results
in the removal from the Board of at least 50% of the incumbent members of the
Board.

 

(d) Disability. “Disability” means that Executive has been unable to perform the
principal functions of his duties due to a physical or mental impairment, but
only if such inability has lasted or is reasonably expected to last for at least
six (6) months. Whether Executive has a Disability will be determined by the
Board based on evidence provided by one or more physicians selected or approved
by the Board.

 

-5-



--------------------------------------------------------------------------------

(e) Good Reason. “Good Reason” means (without Executive’s consent) (i) a
material reduction in Executive’s title, authority, status, or responsibilities,
unless the Executive is provided with a comparable position (i.e., a position of
equal or greater organizational level, duties, authority, compensation and
status); provided, however, that a reduction in duties, position or
responsibilities solely by virtue of the Company being acquired and made part of
a larger entity (as, for example, when the Chief Executive Officer of the
Company remains as such following a Change of Control but is not made the Chief
Executive Officer of the acquiring corporation) shall not constitute an
“Involuntary Termination”; (ii) the reduction of Executive’s aggregate base
salary and target bonus opportunity as in effect immediately prior to such
reduction (other than a reduction applicable to executives generally); or
(iii) a relocation of Executive’s principal place of employment by more than
fifty (50) miles.

 

7. Restrictive Covenants.

 

(a) Noncompete. For a period beginning on the Effective Date and ending
twenty-four (24) months after Executive ceases to be employed by the Company (or
any parent or subsidiary of the Company), Executive agrees to not, directly or
indirectly, engage in (whether as an employee, consultant, agent, proprietor,
principal, partner, stockholder, corporate officer, director or otherwise), nor
have any ownership interest in or participate in the financing, operation,
management or control of, any person, firm, corporation or business that
competes with Company (or any parent or subsidiary of the Company).

 

(b) Nonsolicit. For a period beginning on the Effective Date and ending
twenty-four (24) months after Executive ceases to be employed by the Company (or
any parent or subsidiary of the Company), Executive, directly or indirectly,
whether as employee, owner, sole proprietor, partner, director, member,
consultant, agent, founder, co-venturer or otherwise, will not: (i) solicit,
induce or influence any person to leave employment with the Company (or any
parent or subsidiary of the Company); or (ii) directly or indirectly solicit
business from any of the Company’s customers and users on behalf of any business
that directly competes with the principal business of the Company (or any parent
or subsidiary of the Company).

 

(c) Understanding of Covenants. Executive represents that he (i) is familiar
with the foregoing covenants not to compete and not to solicit, and (ii) is
fully aware of his obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.

 

8. Litigation. Executive agrees to cooperate with the Company beginning on the
Effective Date and thereafter (including following Executive’s termination of
employment for any reason), by making himself reasonably available to testify on
behalf of the Company or any of its affiliates in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, or any affiliate, in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
affiliate as reasonably requested. The Company agrees to reimburse Executive for
all expenses actually incurred in connection with his provision of testimony or
assistance.

 

-6-



--------------------------------------------------------------------------------

9. Successors.

 

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 9(a) or which
becomes bound by the terms of this Agreement by operation of law.

 

(b) The Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

10. Notice.

 

(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him at the home address which he most recently communicated to the
Company in writing. In the case of the Company, mailed notices will be addressed
to its corporate headquarters, and all notices will be directed to the attention
of its General Counsel.

 

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 10(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice).

 

11. Miscellaneous Provisions.

 

(a) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.

 

(b) Resignation as Director. Upon the Company’s written request, Executive
agrees to promptly resign as a member of the Company’s Board of Directors
following any termination of his employment with the Company (or any parent or
subsidiary of the Company).

 

-7-



--------------------------------------------------------------------------------

(c) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(d) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

(e) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof,
including without limitation, any formal offer letter or employment agreement by
and between the Company and Executive. No future agreements between the Company
and Executive may supersede this Agreement, unless they are in writing and
specifically mention this Agreement.

 

(f) Choice of Law. The laws of the State of California (without reference to its
choice of laws provisions) will govern the validity, interpretation,
construction and performance of this Agreement.

 

(g) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

 

(h) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

 

(i) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY   PHOENIX TECHNOLOGIES LTD.     By:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

EXECUTIVE   ALBERT E. SISTO     By:  

 

--------------------------------------------------------------------------------

    Title:   Chairman, President and Chief Executive Officer

 

-9-